465 So. 2d 474 (1985)
Ex parte State of Alabama.
(In re Delin SIMPSON v. STATE of Alabama).
84-307.
Supreme Court of Alabama.
February 1, 1985.
Charles A. Graddick, Atty. Gen., and Mary Ellen Fike Forehand, Asst. Atty. Gen., for petitioner.
F. Timothy Riley, Albertville, for respondent.
Certiorari to the Court of Criminal Appeals (8 Div. 23).
ADAMS, Justice.
The petition for writ of certiorari is denied.
In denying the petition for writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion, 465 So. 2d 472. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
TORBERT, C.J., and FAULKNER, ALMON and EMBRY, JJ., concur.